Case 1:20-cv-24239-DLG Document 10 Entered on FLSD Docket 11/13/2020 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 1:20-cv-24239-DLG

  BARBARA ALVAREZ FUENTES,

          Plaintiff,
  v.

  HEALTHCARE REVENUE RECOVERY
  GROUP, LLC,

        Defendant.
  ______________________________________________/

        REPLY TO DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES TO
                          VERIFIED COMPLAINT

          Plaintiff, BARBARA ALVAREZ FUENTES, by and through undersigned counsel, files

  this Reply to the Defendant, HEALTHCARE REVENUE RECOVERY GROUP, LLC, [DE 6]

  Answer and Affirmatives Defenses to Plaintiff’s Verified Complaint as follows:

          1.      Plaintiff denies each and every allegation contained within Defendant’s Answer

  and demands strict proof thereof.

          2.      Plaintiff denies Affirmative Defenses 1 through 3.

          3.      Defendant failed to apply to the bill/debt collection letter at issue, any procedures

  in place to verify the validity or legitimacy of the bill/debt collection letter.

                                                  Respectfully submitted,
                                                  /s/ Jose M. Francisco, Esq.
                                                  JOSE M. FRANCISCO, ESQ.
                                                  Florida Bar No. 0892874
                                                  JOSE M. FRANCISCO, P.A.
                                                  Attorney for Plaintiff
                                                  8660 W. Flagler Street, Suite 100
                                                  Miami, FL 33144
                                                  Tel: (305) 649-2213 Ext. 1015
                                                  Email: josefrancisco@jmflawyers.com
                                                          litigationsec1@jmflawyers.com
Case 1:20-cv-24239-DLG Document 10 Entered on FLSD Docket 11/13/2020 Page 2 of 3
                                                                             CASE NO.: 1:20-cv-24239-DLG
                                                                                                Page 2 of 3



                                     CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that on November 13th, 2020 I electronically filed the foregoing

  document with the Clerk of Court using CM/ECF. I also certify that the foregoing is being served

  this day on all counsel of record or pro se parties identified on the following Service List in the manner

  specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some

  other authorized manner for those counsel or parties who are not authorized to receive electronically

  notices of Electronic Filing.

                                                                   /s/ Jose M. Francisco, Esq.
                                                                   JOSE M. FRANCISCO, ESQ.
Case 1:20-cv-24239-DLG Document 10 Entered on FLSD Docket 11/13/2020 Page 3 of 3
                                                         CASE NO.: 1:20-cv-24239-DLG
                                                                            Page 3 of 3



                                 SERVICE LIST
                           CASE NO.: 1:20-cv-24239-DLG



    Ernest H. Kohlmyer, III, Esq.
    Leia V. Leitner, Esq.
    Counsel for Defendant, HRRG
    2300 Maitland Center Parkway
    Suite 100
    Maitland, FL 33751
    Tel: (407) 622-1772
    Fax: (407) 622-1884
    Emails: SKohlmyer@Sherpardfirm.com
            lleitner@shepardfirm.com
